Citation Nr: 1760719	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-40 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee


THE ISSUE

Entitlement to nonservice-connected death pension benefits, to include whether the appellant's countable income exceeds the limitation for entitlement to such benefits.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel








INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from March 1942 to November 1945.  Unfortunately, he died in December 2013.  The appellant is his surviving spouse.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The appellant's countable annual income exceeds the maximum annual pension rate that applies to a surviving spouse entitled to aid and attendance benefits without a dependent child.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C. §§ 1541, 1543 (2012); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this case, however, as the resolution of the appellant's claim is dependent on the interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In any event, the Board notes that the RO mailed the appellant letters in June 2015 and March 2017 notifying her of the specific evidence necessary to substantiate her claim.  The Board concludes that VA's duties to notify and assist have been satisfied.

Applicable Law

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C. § 1541(a) (West 2012).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3(b)(4) (2017).

As noted above, the Veteran in this case served on active duty from March 1942 to November 1945, and is therefore recognized to have served for more than 90 days during World War II.  See 38 U.S.C. § 101(29)(B); 38 C.F.R. § 3.2(d).  The appellant is the Veteran's surviving spouse.  See 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to death pension benefits, the appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the MAPR, reduced by the amount of countable income.  38 U.S.C. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable MAPR.  38 C.F.R. § 3.272(g).  VA's Adjudication Procedures Manual (M21-1MR) provides that all unreimbursed fees paid to an assisted-living facility (ALF) or other institution for custodial care and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary.  M21-1MR, V.iii.1.G.3.h.  If a claimant claims room and board expenses in an independent living facility (ILF) or another facility that does not qualify as a nursing home or ALF, then custodial care must be reviewed.  Custodial care means regular (1) supervision because a person with a physical, mental, developmental, or cognitive disorder requires care or assistance on a regular basis to be protected from hazards or dangers incident to his or her daily environment, or (2) assistance with two or more activities of daily living (ADLs).  M21-1MR, V.iii.1.G.3.e.

Under M21-1MR, V.iii.1.G.3.f., ADLs are basic self-care activities, consisting of: bathing or showering; dressing; eating; getting in or out of bed or a chair, etc.  ADLs do not include Instrumental Activities of Daily Living (IADLs).  IADLs are activities other than basic self-care that are needed for independent living.  Examples of IADLs include shopping; food preparation; housekeeping; laundering; handling medication, and using the telephone.

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).  Likewise, amounts paid by a surviving spouse for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under Chapter 23 of Title 38 U.S.C.) will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(ii).

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The MAPR for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C. § 5312.  See 38 C.F.R. § 3.23.  It is published in Appendix B of VA Manual M21-1 (M21-1MR) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The MAPR is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

Analysis

The appellant contests the she is entitled to nonservice-connected death pension benefits.  She argues that her countable income is lower than the applicable MAPR when considering expenses associated with her retirement residence.  However, after reviewing the record, the Board finds that the weight of the evidence is against her claim.

The appellant filed her claim for death pension benefits in February 2014.  Prior to December 1, 2014, the MAPR for a surviving spouse entitled to aid and attendance benefits without a dependent child was $13,563.  See M21-1MR, Part I, Appendix B, available at https://www.benefits.va.gov/pension/current_rates_survivor_pen.asp (last visited December 15, 2017).

In her February 2014 claim, the appellant reported that her income included the following: $1,541 in monthly payments from the Social Security Administration (SSA); $72.43 in monthly payments from Prudential Insurance; and $1,117.26 in monthly payments from the Teacher Retirement System (TRS) of Texas.  In addition, she reported expected income of $5 in total dividends and interest and a one-time-payment of $255 in SSA death benefits.  (She also reported receiving $4,502.23 in life insurance proceeds from a policy on the Veteran; however, this amount is excluded from her income under 38 C.F.R. § 3.272(x).)  The appellant also submitted a claim for burial, funeral, and transportation expenses totalling $8,053.54.  In March 2014, VA reimbursed $1,034 of those expenses.

Subsequent development undertaken by the RO determined that the appellant's monthly SSA income was decreased to $756.90 after her husband's death and that her monthly TRS of Texas payments were actually $1,217.26, not $1,117.26 (taking into account $100 in monthly private insurance premiums which the appellant initially deducted from her income).  Including the income from Prudential Insurance, this resulted in a total 2014 income of approximately $24,559.  Allowable medical expenses, including Medicare Part B premiums of $104.90 per month and $100 per month in private insurance premiums, totalled $2,458; subtracting the five-percent medical deductible of $678.15 ($13,563 x 0.05) resulted in a total deductible amount of $1,779.85.  Finally, the Board has considered the $7,019.54 in unreimbursed "last expenses" paid by the appellant.  The resulting countable income for 2014 was approximately $15,760 ($24,559 - $8.799), well above the MAPR threshold of $13,563.

Notably, the appellant has contended that her room and board expenses of $1,345 per month at Garden Village Retirement Residence (Garden Village) should also be deductible from her income.  See VA Form 9 (November 2015) (with accompanying "rate lock amendment").  However, on review, there is no credible evidence that Garden Village is an ALF or nursing home, nor is there any credible evidence suggesting that the appellant's living expenses include medical or custodial care-i.e., regular supervision because the claimant requires care or assistance on a regular basis to be protected from hazards or dangers incident to her daily environment, or assistance with two or more ADLs.  See M21-1MR, V.iii.1.G.3.e.

The website for Garden Village characterizes the facility as an ILF.  Kansas City Senior Living at Garden Village, http://www.holidaytouch.com/our-communities/garden-village (last visited December 15, 2017).  Additionally, the record includes a letter from a Garden Village administrator, dated in May 2011, noting that Garden Village provides the following services: meals; transportation to and from appointments; hand rails and emergency pull cords monitored around the clock; on-site staff available 24 hours per day; and weekly linen and housekeeping services.  The letter noted that residents could contract with third-party providers to receive on-site health care, assistance with medications, and other medical and personal hygiene needs.  However, the Veteran has not submitted any evidence that she has contracted with third-party care providers.

The Board is aware that the appellant was determined to be in need of aid and attendance pursuant to a July 2012 rating decision.  This decision appears to have been made on the basis of a letter dated in December 2011 from the appellant's-and, prior to his death, the Veteran's-private physician.  This letter stated that the appellant (and the Veteran) "need help with their activities of daily living that is provided at The Garden Village residence where they live now."  The letter noted that the appellant was treated for high blood pressure, high cholesterol, and arthritis in her neck, spine, hands, and feet, and stated that "[s]he is unable to do all the cares that is needed for [the Veteran's] care and her own care."  On review, however, the letter provides no specific information regarding the appellant's need for day-to-day care or help with specific ADLs.  Moreover, given its lack of specificity, the Board finds that the physician's letter does not amount to a certification that the appellant has a medical condition that makes custodial care necessary.  See M21-1MR, V.iii.1.G.3.h.

In March 2017, VA mailed the appellant a letter requesting that she submit an updated medical expense report showing her income, net worth, and unreimbursed medical expenses for the periods from December 23, 2013 through December 31, 2014 and the calendar years 2014, 2015, 2016, and 2017.  (A similar letter was mailed to the appellant in June 2015.)  The letter requested that she submit a signed statement from Garden Village Retirement Residence verifying the medical services she received, including a breakdown of expenses for medical services versus non-medical services, as well as any information regarding unreimbursed expenses incurred from third-party medical service providers.  In addition, the letter requested that the appellant provide a signed statement from a physician verifying that she needed to live at Garden Village Retirement to receive medical services.  To date, the appellant has not provided any of the requested information.

After carefully reviewing the evidence of record, the Board finds that the appellant's countable income has exceeded the applicable MAPR rate for each year since 2014, when she filed her claim.  Consequently, she is not entitled to nonservice-connected death pension benefits.  As discussed above, her countable income in 2014, including allowable deductions, was approximately $15,760, well above the applicable MAPR of $13,563.  The appellant has not provided any evidence that her countable income was lower than the applicable MAPR rates from 2015 through 2017.  She has never indicated that her SSA or TRS of Texas payments ceased, or were significantly reduced, at any time during the appeal period.  These benefits alone equate to yearly incomes that vastly exceed the applicable MAPR rates, even considering deductions for Medicare and private insurance premiums.

Likewise, despite VA's repeated requests for information needed to substantiate her claim, the appellant has provided no evidence that she has incurred unreimbursed medical expenses (other than Medicare and private insurance premiums), or any other deductions, during the period on appeal.  In this regard, the Board notes that the duty to assist in the development of evidence pertinent to her claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See id.

In sum, although the Board is sympathetic regarding the appellant's loss of her husband, the most probative evidence demonstrates that her countable income, to include consideration of any deductions therefrom, exceeds the applicable MAPR for nonservice-connected death pension benefits.  Essentially, given the continuation of her SSA and TRS of Texas benefits, there is no basis on which to grant the appellant's claim absent further evidence of valid deductions (such as unreimbursed medical expenses) from her income.  While the Board acknowledges her claimed deduction for expenses related to her retirement residence, the requirements for such a deduction have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C. § 5107(b).




ORDER

Entitlement to nonservice-connected death pension benefits is denied.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


